DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-6 and 8-16, the prior art fails to teach an axial position of the first radiation source and the radiation detector is shifted during the second pass relative to the first pass, and wherein the first imaging data and the second imaging data are used jointly during reconstruction of the second patient image as claimed in independent claim 1.
Regarding claims 17 and 19, the prior art fails to teach moving the patient support relative to the rotatable gantry system during a second pass of the imaging scan; receiving second imaging data measured by the radiation detector during the second pass; combining the first imaging data and the second imaging data to form a combined imaging dataset; reconstructing a patient image using the combined imaging dataset; registering the first image with a planning image for treatment setup; and calculating a therapeutic radiation dose based on the second patient image as claimed in independent claim 17.
Regarding claim 20, the prior art fails to teach the imaging scan a data processing system configured to: receive first projection data measured by the radiation detector during the first pass; reconstruct a first patient image based on the first projection data; receive second projection data measured by the radiation detector during the second pass; and reconstruct a second patient image based on the first projection data and the second projection data. wherein a treatment setup is based on the first patient image, and wherein the second radiation source delivers a dose of radiation calculated based on the second patient image during adaptive IGRT as claimed in independent claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOON K SONG/Primary Examiner, Art Unit 2884